DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. Examiner bellow presents detailed explanation of the interpretation.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 35 and claims bellow are rejected under 35 U.S.C. 103 as being unpatentable over Ross US 20120147701 in view of Toennessen US 20100170428 A1 (as evidenced by Coste US 20130333974 A1).

Regarding claims 21 35 Ross US 20120147701 A1 teaches
21,35 A seismic survey system, comprising:
a main source array(S1 and S2) comprising a first main source(S1) and a second main source(S2);
an accessory source array(S3 and S4) comprising a first accessory source(S3) and a second accessory source(S4), the first accessory source(S3) to couple with the first main source(S1) and the second accessory source(s4) to couple with the second main source(s2)(fig. 2); and
a data processing system(130) having one or more processors[0051], the data processing system to:
initiate a first source shot of the first main source;(fig. 1)
initiate a first source shot of the second main source;(fig. 1)
initiate a first source shot of the first accessory source; and(fig. 1)
initiate a first source shot of the second accessory source.(fig. 1)
Ross also teaches that some of the sources can be different frequency [0053]

while Ross does not teach (in italic)Toennessen teaches

a main source array(1,2, fig. 3 shown bellow) comprising a first main source(1) and a second main source(2);
an accessory source array(1.1, 21) comprising a first accessory source(1.1) and a second accessory source(2.1), 
the first accessory source(1.1) to couple with the first main source(1.1) and the second accessory source(2.1) to couple with the second main source(2), (figure bellow shows 2.1 is connected to 2 and 1.1 connected to 1 by means of 28)
wherein the first main source(1) comprising a first float(20.1)(according to  fig. 1 each individual array 1, 2, 3, 1.1 , 2.1, 3.1  comprises od floats individual floats 20 creating float array 20.1,20.2,   20.1.1, 20.2.1, 20.3.1, 20.3.2 ) of the first main source, a second float of the first main source(20.1.1), and a third float of the first main source(20.3.1), (according to  fig. 1 each individual array 1, 2, 1.1 , 2.1 comprises of floats individual floats 20  as whole system connected with 28 it means that all floats connected to each other and therefore )
wherein the second main source(2) comprising a first float of the second main source(20.2), a second float of the second main source(20.2.1), and a third float of the second main source(20.3.2), and 

wherein the first accessory source(1.1) is coupled with the first float of the first main source(20.1) and the second accessory source(2.1) is coupled with the first float of the second main source(20.2) (see fig. 3 attached bellow)

    PNG
    media_image2.png
    374
    375
    media_image2.png
    Greyscale

 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Ross with teaching by Toennessen in order to mitigate noise and perform beam steering[0067].
Although Ross does not explicitly say that 
wherein the first accessory source and the second accessory source generate waves at a higher frequency than the frequency of the waves generated by the main source array
it is obvious to have two separate array of the two different frequencies (as Ross teaches that different frequency sources are advantageous [0053]) in order to adjust amplitudes of the first source array separately from the amplitude of the second source array and therefore separately adjust amplitude of the specific frequency and transmit it at the specific times and also there are many other advantages recognized by one of ordinary skills in the art.(as evidenced for example Coste teaches different frequency subarrays [0034] in order to minimize cross talk)


22, 36 The seismic survey system of claim 21, comprising the data processing system to:
initiate the first source shot of the first main source according to a main source initiation cycle;(fig. 1 shot patterns(201, 202 …) are fired  with period of silence td between patters) and
initiate the first source shot of the second main source according to the main source initiation cycle. ;(fig. 1 shot patterns(201, 202 …) are fired  with period of silence td between patters)

23, 37 The seismic survey system of claim 21, comprising the data processing system to:
initiate the first source shot of the first accessory source according to an accessory source initiation cycle; ;(fig. 1 shot patterns(201, 202 …) are fired  with period of silence td between patters) and
initiate the first source shot of the second accessory source according to the accessory source initiation cycle. ;(fig. 1 shot patterns(201, 202 …) are fired  with period of silence td between patters)

24, 38 The seismic survey system of claim 21, comprising the data processing system to:
initiate the first source shot of the first main source according to a main source initiation cycle;
initiate the first source shot of the second main source according to the main source initiation cycle;
initiate the first source shot of the first accessory source according to an accessory source initiation cycle, the accessory source initiation cycle synchronized with the main source initiation cycle; and
initiate the first source shot of the second accessory source according to the accessory source initiation cycle. (fig. 1 shot patterns(201, 202 …) are fired  with period of silence td between patters)


25, 39 The seismic survey system of claim 21, comprising the data processing system to:
initiate the first source shot of the first main source according to a main source initiation cycle;(fig. 6)
initiate the first source shot of the second main source according to the main source initiation cycle;(fig. 6)
initiate the first source shot of the first accessory source according to an accessory source initiation cycle, (fig. 6)the accessory source initiation cycle de-synchronized from the main source initiation cycle(fig. 6); and
initiate the first source shot of the second accessory source according to the accessory source initiation cycle.(fig. 6)

31. The seismic survey system of claim 21, comprising the data processing system to:
initiate the first source shot of the first main source at a first time;
initiate the first source shot of the second main source at a second time;
initiate the first source shot of the first accessory source at a third time; and
initiate the first source shot of the second accessory source at a fourth time.(fig. 1 or fig. 6)

32. The seismic survey system of claim 21, comprising the data processing system to:
initiate the first source shot of the first main source at a first time;
initiate the first source shot of the first accessory source at a second time, the second time subsequent to the first time;
initiate the first source shot of the second main source at a third time, the third time subsequent to the second time; and
initiate the first source shot of the second accessory source at a fourth time, the fourth time subsequent to the third time. (fig. 1 or 6)

33. The seismic survey system of claim 21, comprising:
the accessory source array comprising a third accessory source and a fourth accessory source; and
the data processing system to:
initiate the first source shot of the first main source at a first time;
initiate the first source shot of the second main source at a second time;
initiate the first source shot of the first accessory source at a third time;
initiate the first source shot of the second accessory source at a fourth time;
initiate the first source shot of the third accessory source at a fifth time; and
initiate the first source shot of the fourth accessory source at a sixth time.(fig. 1 or 6)




Claim(s) 27, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross US 20120147701 in view of Toennessen US 20100170428 A1.
Regarding claim 26,30, 34, 40 Ross teaches 
Firing at least two sources with the different frequencies meaning some of the sources fired with the same frequency(claim 33)
Although Ross does not explicitly say
26. The seismic survey system of claim 21, comprising the data processing system to:
initiate the first source shot of the first main source at a first frequency;
initiate the first source shot of the second main source at the first frequency;
initiate the first source shot of the first accessory source at a second frequency; and
initiate the first source shot of the second accessory source at the second frequency.
30. The seismic survey system of claim 21, comprising:
the accessory source array comprising a third accessory source and a fourth accessory source; and
the data processing system to:
initiate the first source shot of the first accessory source at a second frequency;
initiate the first source shot of the second accessory source at the second frequency;
initiate a first source shot of the third accessory source at the second frequency;
and initiate a first source shot of the fourth accessory source at the second frequency.
34. The seismic survey system of claim 21, comprising the data processing system to:
initiate the first source shot of the first main source and the first source shot of the second main source according to a main source initiation cycle, the main source initiation cycle having a first frequency; and
initiate the first source shot of the first accessory source and the first source shot of the second accessory source according to an accessory source initiation cycle, the accessory source initiation cycle having a second frequency.
It is just matter of the design of the survey in order to mitigate noise and  interference , perform beam steering. [0067]

Claim(s) 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross US 20120147701 in view of Toennessen US 20100170428 A1.
Regarding claims 28, 29 Ross does not teach  Toennessen teaches
28. The seismic survey system of claim 21, comprising:
the first main source comprising a first float of the first main source, a second float of the first main source, and a third float of the first main source;(fig. 5 with fig. 1)
the second main source comprising a first float of the second main source, a second float of the second main source, and a third float of the second main source;(fig. 5 with fig. 1)
the first accessory source to couple with the first float of the first main source;(fig. 5)
the second accessory source to couple with the first float of the second main source;(fig. 5)
a first lateral cable(44a) to couple with a first diverter(34a) and with the first main source(one of 16 in 14a);
a second lateral cable to couple with a second diverter and with the second main source;(mirror of the explanation above)
the accessory source array comprising a third accessory source and a fourth accessory source;(another one of 16 in 14a or b )
the third accessory source to couple with the first lateral cable; and(fig. 5)
the fourth accessory source to couple with the second lateral cable.(fig. 5)

29. The seismic survey system of claim 21, comprising:
the first main source comprising a first float of the first main source, a second float of the first main source, and a third float of the first main source;
the second main source comprising a first float of the second main source, a second float of the second main source, and a third float of the second main source;
the first accessory source to couple with the first float of the first main source;
the second accessory source to couple with the first float of the second main source;
a first lateral cable to couple with a first diverter and with the first main source;
a second lateral cable to couple with a second diverter and with the second main source;
the accessory source array comprising a third accessory source and a fourth accessory source;
the third accessory source to couple with the first lateral cable;
the fourth accessory source to couple with the second lateral cable; and(fig. 5)
Although Combination does not explicitly say 
the data processing system to:
initiate the first source shot of the first accessory source at a second frequency;
initiate the first source shot of the second accessory source at the second frequency;
initiate a first source shot of the third accessory source at the second frequency;
and initiate a first source shot of the fourth accessory source at the second frequency.


It is just matter of the design of the survey in order to mitigate noise and  interference , perform beam steering. [0067](in current scenario it is more beam steering.)


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645